SUSAN HAWK
CRIMrNAL DISTRICT ATTORNEY
DALLAS' COUNTY, TEXAS

 

December 15, 2015 _

Texas Court of Criminal Appeals
P.O.B0x12308 '
Austin, Texas 78711

Re: Exparte Stanley O. Mozee; WR~82,467-01, W99-02631(A) and
Exparte Dem'zis L. Allen; WR-56,666-O3, W00-01305(B)

Dear Mr. Acosta:

Enclosed are the following documents related to the above-referenced case numbers: State 's Objections
to Trial Court's Supplemental Findings ofFact on Reman'd and State's Motion for General R_emand.
Please file the original and return the enclosed copy, file-marked, to me at Patricia Curnmings; Assistant
District Attorney; 133 N. Riverfront Blvd.,» LB 19; Dallas, Texas 75207.

Please contact me at 214-653-3600 if you have any questions. Thank you for your time and attention in
a ance.

     

fineerely,
, ll ` v ,
y dt(@€ .l/{/m/mm REoEr\/ED lN

‘ pATRICIA C MM[NGS COURT OF CRH\/HNAL APPEALS

Assistant Distrr /'§rttorney
Conviction lntegrity Unit 4 `
Dallas County, Texas f DEC 18 2015

  

EI'IC] . \

Abel Acosta, C|erk

 

Frank Crowley Courts Building, 133 North Riverfront Boulevard, LB~19 Dallas, 'l`exas 75207-4399 (214) 653-3600

 

SU) ,totlw~o?>

NOS. WR-82,467-01& WR-56,666-03
CAUSE NOS. F99-02631-R, F00-01305-R
WRIT NOS. W99-02631-R(A) and W00-01305-FR(B)

EX PARTE . RECE\\/ED iN § IN THE DISTRICT COURT

COURT oF CR\M\NAL APPE’§LS 203“” JUDICIAL DISTRICT
- § DALLAS CoUNTY, TEXAS
lEc 18 2015 § AND
STANLEY oRSoN MoZEE § ' - .
' §ENNIS LEE §\\tiseiif\?ma’ C|erk § - §:FNITIEN§?SA(£§§ITSOF _ h

STATE'S OB|ECTlONS TO TRIAL COURT'S

SUPPLEMENTAL FINDINGS OF FACT ON REMAND

The State, having been notified of the Trial Court's Findings of Fact on
Remand in the above numbered and entitled causes, respectfully asserts the

following objections in these habeas corpus proceedings:

' THE TRIAL COURT'S SUPPLEMENTAL FINDINGS
ARE UNSUPPORTED BY THE RECORD

On October 28, 2014, after considering the entire record in these causes, l
the trial court signed Agreed Findings of Fact and'Conclusions of Law finding

that the State suppressed exculpatory evidence1 in violation of Brady v.

 

1 The suppressed exculpatory evidence is numerous letters from two testifying jailhouse
informants and the substantive discussions the State had with the informants underlying the

correspondence '

State 's Objections to the Tria/ Court ’s F indings of F act an Remand Page l of l l
Stanley O. Mozee - WR-82,467-01; W99-0263 l -R(A); F99-0263 l-R .
Dennis L. Allen ~ WR-56,666-03; W00-01305-K(B); F00-013()5-R

_Maryland and that the State presented false testimony from one of the
informants that went uncorrected by the'State. On February 4, 2015, this
Court issued a remand order directing the trial court to providethe trial
prosecutor an opportunity to respond to the Brady claims. Following receipt of
the remand order, the ]udge recused herself sua-sponte and Applicants’ cases
were transferred to the 203rd ]udicial-District C_ourt.2 H
l An evidentiary hearing was held on' OCtober 26 - 27, 2015, during Which
testimony from the lead trial prosecutor ~` Rick ]ackson - was heard. On
October 27, 2015{ ]ackson informed the trial court and the parties that he had a
. doctor's appointment early that afternoon. As a result, the trial court and the
parties agreed to excuse ]ackson early with the understanding that he would
3 be kept under the rule and remain available for further testimony. Then,
before either party rested and closed, the trial court entered its Findings of Fact
on Remand3 on Novem_ber-lO, 2015 - approximately ten days before the
reporter's record was prepared.
The trial court’s supplemental findings specifically find ]ackson’_s

testimony to be credible. They also find that, even though ]ackson has no

 

z 2 The term of the Judge of the 2_65"' Judicial District Court who signed the Agreed Findings of
Fact - the Honorable Mark Stoltz - expired on December 3 l, 2014. The new Judge of the 265th
Judicial District Court, the Honorable Jennifer Bennett, recused herself from these cases upon its
remand. As a result, the cases were reassigned to the Judge of the 203rd Judicial District Court -
the Honorable Teresa Hawthorne. _ ~ 4

3 Hereinafter referred to as the trial court’s supplemental findings

State ’s Objeclio_ns to the Trial Court ’s F indings of F act on Remand ‘ Page 2 of ll l

Stanley O. Mozee - WR-82,467-01; W99-0263 l-R(A); F99-0263 l-R
Dennis L. Allen ~ WR-56,666-03; W00-01305-R(B); F00-01305-R

independent recollection of turning over the informant letters, both ]ackson's
meticulous trial notes, and ]ackson's belief that an entry he found on one of
those notes, support that the informant letters were “turned over" to defense
l counsel for both Applicants.4

The State respectfully objects to the trial court’s supplemental findings in
both cases because they are unsupported by the record. See 'Ex parte Bagley,
509 S.W.Zd 332 (Tex. Crim. App. 1974) (holding that the Court of Criminal '_
Appeals is not bound by the trial court’s findings in a habeas corpus
proceeding and may make contrary findings when the trial court’s findings are
not supported by the record.)

A. The Trial Record

A thorough review of the entire trial record in both cases establishes the
informant letters were not disclosed to defense counsel. The State's
circumstantial case against Applicants relied heavily on informant testimony.

At the time of trial, Applicant Allen was represented by lim Oatman who

 

4 Although the trial court’s supplemental findings say “turned over,” Jackson testified he was
unable to say whether the informant letters Were shown or copies provided. The trial court also
entered a finding that Jackson testified that he did not violate Brady v. Maryland in this cause.
This finding-is not supported by the record.

State ’s Objections to the Trz`al Courl's F indings of F act on Remand Page 3 of l l

Stanley O. Mozee - WR-82,467-Ol; W99-02631-R(A); F99-0263l-R ,
Dennis L. Allen ~ WR-56,666-03; WOO-Ol30_5-R(B); F00-01305-R .

argued-to the jury he personally- believed he was representing an innocent
man.5 Applicant Mozee was represented by Matt Fry.6

On August 28, 2000, the day Applicant Allen's jury trial-'began, the trial
court conducted a pretrial hearing before voir dire affording both sides an
opportunity to address matters that needed to be resolved prior to-trial.
During the hearing, the defense made an extensive record regarding the issue
of exculpatory evidence. Oatman started out by discussing exculpatory
evidence that had been previously disclosed by the State and then followed up
by specifically requesting additional information regarding those exculpatory
disclosures7 Then Oatman made a recordj regarding exculpatory information
that had not been disclosed by the State. Throughout the hearing, the defense
requested copies of all documents that contained the exculpatory information.l

A significant amount of time during the pretrial'hearing was spent

discussing the State's failure to disclose exculpatory information regarding a

 

5 Oatman is deceased and his trial file no longer exists. During the writ hearing, both Rick
Jackson and former District Judge John Cruezot testified that Jim Oatman Was a very good
attorney. ` '

6 Fry’s trial file was_turned over to Applicant Mozee. Part of the evidence Applicant Mozee
intended to introduce once the Writ hearing Was reconvened was either testimony or an affidavit
from Fry. Unfortunately, the trial court’s supplemental findings Were entered before the hearing
could be reconvened. However, it is important to note two significant facts. First, the
supplemental findings fail to address the fact that the note relied on to support the finding that the
informant letters were turned over was found in the Allen DA trial file, it was written after the
Mozee trial and it specifically referred to Oatman. Second, Jackson admitted in his testimony that
the second Zane Smith letter was exculpatory and he never disclosed it to Fry.

7 It appears that the defense was referencing exculpatory information turned over by the State
which was listed on Jackson’s note dated December 8, 1999 titled “Items Turned- Over to A Atty
J im Oatman for A = Dennis Allen,” admitted at the writ hearing as Defense Exhibit` 15.

State 's Objections to the Trial Court 's F indings of F act on Remand Page 4 of l l

Stanley O. Mozee - WR-82,467-01;_W99-0263 l-R(A); F99-0263 l-R
Dennis L. Allen ~ WR-56,666-03; W00~01305-R(B); F00-01305-R

witness named Steven Linwood. Ultimately, even though ]ackson's own trial
notes (Defense Exhibit '14) list Linwood’s information under the heading
“exculpatory,"_ jackson argued to the trial court that the Linwood information
was not exculpatory, yet he agreed to give Oatman the relevant investigative
notes.

At the conclusion of the pretrial hearing and after the parties were
released by the trial court to reconvene for jury selection at 1:30 p.m., the trial
court inquired as to whether any other hearings needed to be conducted. Then
~ after a discussion off the record, ]ackson made the following statement:

judge again, out of an abundance of caution, there was some

~ anonymous information given to the detectives that was followed
up on with no result. And I'm going to turn over investigative
notes on those just so there’s - and tha-t's everything that I can
think of that’s even remotely exculpatory, even though it didn't lead _
to anything. So technically it's not exculpatory, but out of an
abundance of caution I'm going to turn it over just so he has it.
(TRRZ: 56) (emphasis added)
Although it is not clear, it appears Oatman's thoroughness in making a record
'of the exculpatory evidence provided by the State may have prompted ]ackson

to make those statements Notably, the informant letters were not mentioned
in ]ackson’s statements to the trial court nor were they addressed directly or
indirectly anywhere else i_n the pretrial record.

During voir dire in Allen's trial, both sides questioned the panel about

the use of informants The State elicited information from the panel by

State ’s Objections to the Trial Court 's F indings of F act on Remand Page 5 of l l
Stanley O. Mozee ~ WR-82,467-01; W99-0263 l-R(A); F99-0263 l-R
Dennis L. Allen - WR-56',666-03; W00-01305-R(B); F00-01305-R

suggesting that informant witnesses fell into three categories - those that Were
paid, those that received a deal in exchange for their testimony, and those that
testified simply because they were concerned citizens. 4 The State then
informed the`panel that i~f_ an informant witness had a deal with the State, the
jury would hear about the deal so they could use that fact ,to determine
Whether the informant witness was credible.

During the defense voir dire, Oatman questioned the jury panel i_n
general about informant testimony,' and in particular about the State's dealings
with informants and Oatman's inability to point -to any document indicating
that a deal existed between the State and an informant When questioned by
the panel as to what he meant, Oatman said, "I’m saying that the witness says
there is no deal. And I'm not there, I wasn't there When he negotiated withthe
State of Texas or the police or both. And I can't bring you a written contract
because they don't have written contracts for deals." (TRRZ: 1'7_0). He then
attempted to make it clear to the panel that if such a ”deal document" existed
and he had it, he would certainly use it to impeach the witness's credibility -
but otherwise jurors would have to ultimately rely on their common sense to
determine the credibility of the testimony.

Further, the trial record reflects Oatman continued to Zealously

represent Applicant Allen throughout the entire trial. He conducted intense

State 's Objecll`ons to the Trial Court's F indings of F act on Remand Page 6 of ll
Stanley O. Mozee - WR-82,467-01; W99-0263 l-R(A); F99-0263 l-R
' Dennis L. Allen - WR-56,666-03; W00~01305-R(B); FOO-Ol305-R

 

 

l cross examination of witnesses, including the authors of the informant letters,
Lonel .Hardeman and Zane Smith.8 The record is clear that Oatman was
attempting-to impeach Hardeman and Smith with t_he very type of information
contained in the informant letters -_ however, as foreshadowed during voir
dire, he had no extrinsic evidence to assist him in the impeachment process.
The simple fact that Oatman did not use the informant letters during cross-
examination of these witnesses ~ in light of the fact that Hardeman testified
completely contrary to what he wrote in his letters and there was no mention
of the Smith letter directly addressed to jackson - supports the conclusion that
Oatman had no knowledge that the informant letters even existed.

During the 'Mozeetrial,-the State's rebuttal case relied heavily on Smith's
testimony. Smith's testimony was inconsistent with information contained in
both of his letters. Fry, however, did not impeach Smith with the first letter. A
note in Fry’s trial file written by Fry on the first day of trial reflects that
jackson never advised Fry of Smith's existence, let alone his statement, until .
that day. Further, there is no indication in Fry’s note that ]ackson disclosed the _

\

first Smith letter to Fry.

 

8 There are two informant letters at issue with Smith -the first one is dated June 28, 2000, and the
second one is_ dated August 2, 2000. There is no reference to the first Smith letter anywhere in the
Mozee trial. The second Smith letter was written less than 30 days after Mozee was convicted
and sentenced. The first letter was used in the Allen trial, the circumstances of which constitute

further evidence as to the failure of the State to disclose any of the informant letters. ,
State 's Ohjeclions to the Trial Court 's F indings of F act on Remand Page 7 of l l
Stanley O. Mozee ~ WR-82,467-01; W99-0263 l-R(A); F99-0263 l-R .
Dennis L. Allen - WR-56,666j03; W00~01305-R(B); FOO-Ol305-R

B. The Writ Hearing

During the writ hearing, jackson was extensively questioned about his
discovery'practices during the prosecution of Applicants. He admitted at the
hearing that the informant letters were exculpatory information that the
defense would have been entitled to under Brady v._ Maryland. However,
]ackson testified repeatedly that he did not have any specific, independent
recollection of turning over the informant letters. He' also testified that_`
although he Was provided an opportunity to review the DA’s trial file and he
was given an electronic copy of the reporter's trial record, `he spent only a few .
hours refreshing his recollection and preparing for his testimony.

According to lackson,-when the State provided him access to his DA trial
file in preparation for his testimony, he concentrated his efforts on combing
through the file in an effort to find proof that heturned over the informant
letters. While he did not find any specific documentation that he turned over
the informant letters to defense counsel, jackson found his handwritten note in
the Alleri DA trial file titled “Show Oatman," dated on the first day of Applicant
Allen's trial -'August 28, 2000. It is this note that ]ackson and the trial court

believe supports the conclusion that he produced the informant letters to

defense counsel in both cases.

State's Objections to the Trial Court's F indings of F acl on Reman'd Page 8 of l l
Stanley O. Mozee »- WR-82,467-01; W99-0263 l-R(A); F99-0263l-R
Dennis L. Allen ~ WR-56,666-03; W00-01305-R(B); F00-01305-R

]ackson testified that the entry on the "Show Oatman” note reflecting
that he showed Oatman the “Knife + Rest_ of Physical .Evidence" means that he
disclosed the informant letters to Oatman on the first day of trial (emphasis
added)'.°»’ However, the argument that this note constitutes proof that jackson
disclosed the informant letters because they are “physical evidence" is not
credible. ln general, the ordinary and common use of the term."physical
evidence" in the criminal context does not include witness statements

In this case in particular, ]ackson’s trial practices establish he
understood this distinction in light of the remaining entries on the note.
Specifically, the note reflects how methodical jackson was in documenting the ,
production of exculpatory information ln fact, the last five lines written on the
note summarize the exculpatory information discussed and produced in the
pretrial hearing precisely detailing the author and date of each investigative
report for documentation purposes See State's Objection Exhibit 1.

ll. .
THE FINDINGS ARE BASED ON AN lNCOMPLETE RECORD
During the writ hearing, Applic_ants advised the trial court that they

intended to present further testimony and noted that they may need to recall

 

9 F rom a practicality standpoint, Jackson’s interpretation of the note is not tenable given the size
of the DA trial file, the process Jackson described he would have used to disclose the informant
letters to Oatman, and the time frame that was available the first day of trial given the extensive
pretrial hearing and the fact that voir dire started at 1:30 p.m. See WRRl: 132-35.

Stale 's Objeclions to the Trial Court’s F indings of F act on Remand Page 9 of l l

Stanley O. Mozee ~ WR-82,467-Ol; W99-0263 l-R(A); F99-0263 l-R

Dennis L. Allen ~ WR-56,666-03; W00-01305_-R(B); F00-01305-R

]ackson.l°. Applicants also advised the trial court that, in light of ]ackso.n's
testimony, they`planned to amend their writ of habeas corpus applications
which would further necessitate a continuation of the hearing. The Court
agreed to set another hearing date. w

Applicants filed their amended habeas applications after the hearing was
recessed. Instead of setting'another'hlearing date to allow the parties to
further develop the record and conclude the hearing, the trial courtissuedv its .
supplemental findings.ll. As a result, the State is filing a Motion for General
Rem_and so this Court can have a fully developed record on all of the issues in
Applicants’ writs.

II‘I.
CONCLUSION

For the aforementioned reasons, the State respectfully requests the
Court of Criminal Appeals reject the trial court’s Findings of Fact on Remand
and render relief as set out in the trial court’s findings on October 28, 2014.
Alternatively, the State requests that the Applications and Amended 4

Applications be remanded to the trial court for further fact finding as

requested in the State's Motion for General Remand.

 

10 Jackson informed the trial court and the parties that he would be unavailable to testify from
November 5, 2015 until early January 2016.

" Since the hearing, the State has continued to investigate Applicants’ claims and has
discovered additional exculpatory evidence which appears to further support Applicants’

claims and impeach jackson' s testimony.

State s Objectl`ons to the Trial Court’ s Findings of F act on Remana' Page 10 of 1 1
Stanley O. Mozee - WR-82,467-01; W99-0263 l-R(A); F99-0263 l-R

Dennis L. Allen - WR-56,666-03; W00-01305-R(B); F00-01305-R

R{e/\pectfully submitted,

/l/ZHZ% tdi gmc/r1 wi¢/F'-€€________l '1’___@\.°'__1)1~\1>~¢'-1~__¢~1_-_'4%>¢._(

” 1529__€€~1»1_1¢¢52>__§~_»_1' ` l ` ‘ ___

. _OM'£_'¢S__ T_ _O_*s't&"__ _S_Ttul,~.\_ ___ ___________1\-1' L.-L)-z)___ _t’_¢_e~__ _;b“m MMM-

 

 

 

_________________‘_/CMM'__X{>_~B_______ a_\__ L>c-\¢-é»»_'_lz ____Lt)o_¢~__w» _Q_w__ oe__ 9\_ seq ,_v__ _9-_.~:-»___ w _'JZ»911_ .
___________‘/M(\~\ _________2°"1'?" l511~->.1~#4¢1»- _§/sY _&9'4.-»"'9 Tw'-»)~ kw_>.)*__ _01-)'1¢4.9___ _____
_______ Mz__.?t»_~a___Ut§zzr_»__~_____*£c/_:»_»___W_,__\.‘4-___¢1____ 115~»~»€¢ __ _________ _.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

~.1_-»~-_“.1-....»_-.~.\_.,1.._.~__........_.-.\_.1..,_`...\... n.__..,4._-.-_.-.»....."_.._~,,r..,....=.~_ ..~..…_... . _ ., ._

.M-»./-

SERVICE #: 238462-H

COMPLAINANT¢ BORNS, JESSIE
_ FOR DET. : BERRY

INVESTIGATIVE INFORMATION

SUBMITTING OFFICER: Clark DATE: 4-23-99

INFO OBTAINED VIA: Phone
OBTAINED ON DATE: 4-23~99 AT TIME: 7:00 pm

TOPIC: POSSIBLE OFFENSE INFORMATION

NARBAILME:

On 4-23-99, Detective Carollo received a phone call regarding this case. A
black male, who only identified himself as Ronny, phone # 214/426-6461,
stated that a person who might know Something about this offense was at the
Royal Palace Club parking lot. He described the individual as a black
male, tan shorts, striped shirt, and gold rim glasses. '

Detectives Clark and Reideler went to the Royal Palace Club at Colonial and
Pennsylvania but were unable to locate the subject_ “ Ronny” was
recontacted by phone, but he was no longer at the scene and did not provide
any additional information. “ Ronny” also advised that “ Carol”,
214/371-7045, might also have additional information.

while in the area, an unidentified black male and black female told
officers that a black male had been bragging about committing this offense.
They pointed the Suspect out and he was detained by Detectives Clark and
Reideler. He was identified as_Loyce Gassaway, B/M/8-9»52_ Detective
Berry has already spoken to this subject. The unidentified black male and
black female left the area and could not be located_

working for a

The _black male Subject told Detective Clark that he was
“ Miami"

Mesquite P.D. detective looking for a robbery suspect known as
who was known to frequent the area.

ev~w§€ bMG%V& §§VMAK£: £[H) §' l'g%

CMO'L §HW K€>c £111)1~11~10

 

3'5’7 l/Tn H
111»11311~511>1)§
;‘er>`; `»-’>’ rig jc._,' _ -’_Z/t) ~1{_'{ !' 3 5
(
l
Follow up required: Yes No Key words:
l [\
Supervisor Approval: Léjl\j

 

Document§ 9

000292

COMPLAINANT: BORNS, JESSE ` SERVICE #: 238462~H
FoR DE:T_ 1 BERRYV

_ , INVESTIGATIVE INFoRMATION

SUBMITTING OFFICER; BERRY DATB; 4 / 2 8 / 9 9
INFO _osTAINED vIA: INTERVIEW
OBTAINED ON DATE: 4/27/99 AT TIME:

TOPIC: INTERVIEW OF RODERICK MAY

disastth

While taping a Crime Stoppers segment, I spoke to Roderick
Charles at the Envogue Hair Salon. He introduced me to the
following: - `QTW\_LT §

   

l ~ _- » ~‘1 " l.""'§
Roderick May B/M/7_15_79 oimi~AL As